                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-1478 PA (JCx)                                           Date    February 18, 2020
 Title            Jacqueline B. v. Rawls Law Group, P.C., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendants Brewster S. Rawls, Rachel P.
Maryan, and Rawls Law Group, P.C. (“Defendants”). (Docket No. 1 (“Removal”).) The Notice alleges
the Court possesses diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The Defendant also has the burden of showing that it
has complied with the procedural requirements for removal.” Riggs v. Plaid Pantries, Inc., 233 F. Supp.
2d 1260, 1264 (D. Or. 2001) (citing Schwartz v. FHP Int’l Corp., 947 F.Supp. 1354, 1360 (D. Ariz.
1996)). These procedures include a requirement that the “notice of removal of a civil action or
proceeding shall be filed within 30 days after the receipt by the defendant, through service or otherwise,
of a copy of the initial pleading setting forth the claim for relief upon which such action or proceeding is
based.” 28 U.S.C. § 1446(b)(1).

        To establish citizenship for diversity purposes, a natural person must be a citizen of the United
States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090
(9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or to which
they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Here, the
Notice of Removal states, “Plaintiff alleges in the Complaint that she is a citizen of the State of
California. Exhibit 2 - Complaint at ¶ 2.” (Removal ¶4.) But Paragraph 2 of Plaintiff’s state court
complaint only alleges that Plaintiff “is a resident of the State of California, County of Los Angeles.”
(Ex. 2 ¶2.) Residence is not necessarily the same as domicile. Kanter, 265 F.3d at 857 (“A person


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                                                                                                       JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-1478 PA (JCx)                                          Date   February 18, 2020
 Title          Jacqueline B. v. Rawls Law Group, P.C., et al.

residing in a given state is not necessarily domiciled there, and thus is not necessarily a citizen of that
state.”). Without more, Defendant has not adequately alleged Plaintiff’s citizenship. Id. at 857 (“Absent
unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.”).

        For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the
Superior Court of California for the County of Los Angeles, Case No. 20STCV00329, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                 Page 2 of 2
